As filed with the Securities and Exchange Commission on July 8, 2011 Registration No.333-165406 U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— AMENDMENT NO. 4 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ————— FrozenFoodGiftGroup,Inc. (Exact name of registrant as specified in its charter) Delaware 27-1668227 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 301 Fourth Street, #20, Annapolis, MD 21403 866-492-7826 With Copies to: Donald G. Davis, Esq. Davis & Associates PO Box 12009 Marina Del Rey, CA 90295 (310) 823-8300 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) ————— Jonathan F. Irwin, Chief Executive Officer 301 Fourth Street, #20, Annapolis, MD 21403 866-492-7826 (Name, address, including zip code, and telephone number, including area code, of agent for service) ————— Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. ————— Approximate Date of Commencement of Proposed Sale to the Public:from time to time after the effective date of this Registration Statement as determined by market conditions and other factors. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box. þ If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Classof Securities to be Registered (1) Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common stock, $0.00001 par value Total These shares will be sold at this fixed price of $0.05 until the common stock becomes quoted on the Over-the-Counter (“OTC”) Bulletin Board or listed on a securities exchange. Registration fee previously paid with original filing. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION DATED JULY 8, 2011 PROSPECTUS FROZEN FOOD GIFT GROUP 8,000,000Shares of Common Stock This prospectus (the “Prospectus”) relates to the sale of 8,000,000 shares of our common stock, par value of $0.00001, by certain individuals and entities who beneficially own shares of our common stock. The offering price per share is a fixed price of $0.05. The shares will be sold at the fixed price of $0.05 until the common stock becomes quoted by a market maker on the Over-the-Counter Bulletin Board. We will file a post-effective amendment to reflect the change to a market price when the shares are quoted by a market maker on a securities exchange. To be quoted on the Over-the-Counter Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. To date, we have not engaged a market maker to apply for quotation on the OTC Bulletin Board on our behalf. The shares are not currently quoted by a market maker on any stock exchange. However we will seek to have the shares quoted by a market maker on the OTC Bulletin Board immediately following the effectiveness of this registration statement. There is no guarantee our securities will ever trade on the OTC Bulletin Board or any other securities exchange. Assuming that a public market for our shares develops and is maintained, it is anticipated that the Selling Shareholders will offer shares in market transactions through FINRA member brokerage firms, and from time to time will sell some or all of the shares being offered. The initial offering price may not reflect the market price of our shares after the offering. There is no minimum purchase requirement for prospective Shareholders. We are paying the expenses of, but are not receiving any proceeds from, this Offering. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON PAGE4 TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OF ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. The date of this Prospectus is July , 2011 TABLE OF CONTENTS Prospectus Summary 1 About this Offering 2 Summary Financial and Operating Information 3 Risk Factors 4 Forward Looking Statements 4 Use of Proceeds 4 Determination of Offering Price 4 Selling Stockholder 9 Plan of Distribution 10 Legal Proceedings 12 Directors, Executive Officers, Promoters and Control Persons 12 Committees; Audit Committee Financial Expert. 13 Security Ownership of Certain Beneficial Owners and Management 14 Description of Securities to be Registered 15 Interests of Named Experts and Counsel­ 16 Disclosure of SEC Position of Indemnification for Securities Act Liabilities 16 Experts 16 Validity of Securities 16 Description of Business 17 Note Regarding Forward-Looking Statements 22 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Description of Property 27 Certain Relationships and Related Transactions 27 Executive Compensation 27 Compensation of Directors 30 Index to Financial Statements F-1 GENERAL As used in this Prospectus, references to “the Company,” “Frozen Food” “we”, “our,” “ours” and “us” refer to Frozen Food Gift Group, Inc., unless otherwise indicated. In addition, any references to our “financial statements” are to our consolidated financial statements except as the context otherwise requires. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire Prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision. Corporate Background and Our Business The Company is a development stage company that has only modestrevenues to date. The Company is an e-commerce retailer that sells and ships frozen ice cream dessertsthroughout the US to both consumer and business customers. The products are typically purchased as mail order gifts. Commonpurchase occasions include birthdays, holidays and thank you gifts.Orders can be placed twenty-four hours a day through the company’s online store. Our current headquarters are located at301 Fourth Street, #20, Annapolis, MD 21403. Our website is located at www.SendaScoop.com. Our telephone number is 866-492-7826. Going Concern Our financial statements have been prepared assuming we will continue as a going concern. The Company has experienced a loss from operations during its development stage as a result of its investment necessary to achieve its operating plan, which is long-range in nature. The Company's ability to continue as a going concern is contingent upon its ability to attain profitable operations by securing financing and implementing its business plan. Management has been able, thus far, to finance the losses of the business through private placements of its common stock and the issuance of debt. 1 ABOUT THIS OFFERING Common Stock outstanding prior to the offering Common stock to be sold by the selling stockholder Common Stock to be outstanding after the offering Use of proceeds We will not receive any proceeds from the sale of the common stock hereunder. 2 SUMMARY FINANCIAL AND OPERATING INFORMATION The following selected financial information is derived from theCompany’s Financial Statements appearing elsewhere in this Prospectus and should be read in conjunction with the Company’s Financial Statements, including the notes thereto, appearing elsewhere in this Prospectus. Summary of Operations For the Years ended December 31, 2010 and 2009 Total Revenue $ $
